07/21/2022


                              Case No. DA 22-0055                            Case Number: DA 22-0055



         IN THE SUPREME COURT OF THE STATE OF MONTANA


DENNIS McDONALD, as a general partner,             )
managing partner, and limited partner of OPEN      )
SPEAR RANCH FAMILY LIMITED                         )
PARTNERSHIP                                        )
                                                   )
       Counter Defendant,                          )
       and Appellant,                              )
vs.                                                )
                                                   )
SHARON McDONALD, as a general partner              )
KELLY McDONALD FRASER, limited partner             )
COURTNEY McDONALD, limited partner                 )
CASEY McDONALD, limited partner of the             )
OPEN SPEAR RANCH FAMILY LIMITED                    )
PARTNERSHIP,                                       )
                                                   )
                                                   )
       Counter Claimants and Appellees             )

                    ORDER FOR EXTENSION OF TIME

      Upon consideration of Appellees’ Motion for Extension of Time and good

cause appearing therefore, Appellees Kelly McDonald Fraser, Courtney McDonald

and Casey McDonald, are granted an extension of time within which to file their

Answer Brief to and including September 6, 2022.

      Dated this ____ day of ________________, 2022.




                                         1
                            ______________________________
                            Bowen Greenwood
                            Clerk of the Montana Supreme Court

Cc:   Rodd A. Hamman
      Jim Lippert
      David B. Gallik
      Hertha L. Lund




                        2

                                                  Electronically signed by:
                                                     Bowen Greenwood
                                                 Clerk of the Supreme Court
                                                        July 21 2022